DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Ouderkirk et al (US 20160377868 A1).
                Regarding Claims 1, 12, 20, Ouderkirk et al teaches a wearable device (Paragraph 0029) comprising: a processor; a support structure; and an optical assembly (Figs. 4-6) comprising: 
a distal end piece connected to a combiner lens (Figs. 4-6; Paragraph 0050, 0060, 0065-0066); 
a proximal end piece connected to the support structure (Figs. 4-6; Paragraph 0050, 0060, 0065); 
a plurality of wire flexures that link the distal end piece to the proximal end piece (Paragraph 0046-0050, 0060-0067); and 
one or more actuators configured to move the distal end piece and combiner lens (Paragraph 0046-0056, 0060-0067);
 wherein the processor identifies one or more eye movements of a user, and wherein the one or more actuators move the combiner lens according to the one or more eye movements along one or more axes of movement provided by the plurality of wire flexures (Figs. 4-6; Paragraph 0046-0056, 0060-0069).

                Regarding Claims 2-3, 5,7, Ouderkirk et al teaches the wearable device wherein the processor generates one or more input signals for the actuators to control movement of the actuators based on the user's eye movements; wherein the actuators move the optical assembly and the connected combiner lens according to one or more input signals (Paragraph 0004-0005); wherein the processor is configured to identify one or more eye movement patterns of the user by analyzing the user's eye movements over a specified time period; wherein the processor adapts the proactive movements of the actuators to each user over time.  (Paragraph 0030-0035, 0043-0050, 0060-0065).
                Regarding Claims 4, 16-17, Ouderkirk et al teaches the wearable device of claim 2, wherein the actuators are configured to bend in a specified direction according to the input signals, the amount of bend in the actuators being specified by the input signals. (Paragraph 0050, 0060, 0065).
            Regarding Claims 6, 18, Ouderkirk et al teaches the wearable device wherein the actuators are proactively actuated in a manner that is specific to each user according to that user's identified eye movement patterns. (Paragraph 0008, 0068-0070).
            Regarding Claims 8, 9, Ouderkirk et al teaches the wearable device, wherein the plurality of wire flexures that link the distal end piece to the proximal end piece are spaced to form an interior cavity between the distal end piece and the proximal end piece; wherein the interior cavity between the distal end piece and the proximal end piece houses one or more electronic components. (Paragraph 0050, 0060, 0065).
            Regarding Claim 10, Ouderkirk et al teaches the wearable device, wherein the electronic components comprise an optical subassembly. (Paragraph 0029, 0038).
            Regarding Claim 11, Ouderkirk et al teaches the wearable device, wherein the optical subassembly comprises at least one of: a laser (Paragraph 0042); a waveguide (Paragraph 0051-0056).
            Regarding Claims 13, 14, Ouderkirk et al teaches the electronic, wherein the optical assembly allows movement of the distal end piece in the x and y directions relative to the proximal end piece, while substantially preventing movement of the distal end piece in the z direction; and further comprising one or more components affixed to the support structure that compensate for movement of the wire flexure or the distal end piece in the z direction. (Figs. 2-3; Paragraph 0031, 0046-0047).
            Regarding Claim 15, Ouderkirk et al teaches the electronic device further comprising one or more piezoelectric strain sensors that are configured to monitor for flexure of the plurality of wire flexures. (Paragraph 0046-0050, 0060-0067).
            Regarding Claim 19, Ouderkirk et al teaches the electronic device, wherein subsequent eye or head movements of the user are implemented by the processor as feedback to refine and continually update the input signals sent to the actuators. (Paragraph 0034-0035).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/VIJAY SHANKAR/Primary Examiner, Art Unit 2622